Citation Nr: 0912652	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-12 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
claimed as secondary to diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to diabetes mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to diabetes mellitus.  

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

The issue of entitlement to TDIU is being addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In June 2007, prior to the promulgation of a decision in 
the current appeal, the Veteran asked that his claim for 
service connection for sleep apnea be withdrawn from 
appellate review.  

2.  Peripheral neuropathy of the upper extremities was not 
shown in service, not identified for years, and is unrelated 
to service; nor is it causally related to his service-
connected diabetes mellitus.

3.  The Veteran did not engage in combat with enemy forces.  

4.  The evidence of record does not corroborate the Veteran's 
claimed in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for sleep apnea have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2008).  

2.  Peripheral neuropathy of the right upper extremity was 
not incurred in or aggravated by service; not is it 
proximately due to or the result of his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

3.  The Veteran's peripheral neuropathy of the left upper 
extremity was not incurred in or aggravated by service; not 
is it proximately due to or the result of his service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In a statement submitted in June 2007, the Veteran asked that 
his claim for service connection for sleep apnea be withdrawn 
from appellate review.  

In view of the Veteran's expressed desire, the Board 
concludes that further action with regard to this issue is 
not appropriate.  The Board does not have jurisdiction over 
the withdrawn issue, and, as such, his appeal regarding 
entitlement to service connection for sleep apnea is 
dismissed.  

II.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neuropathy of the Left and Right Upper Extremities

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  

In this case, however, the veteran filed his claims for 
service connection prior to October 10, 2006, the effective 
date of the change.  As such, the older, more liberal version 
is applicable to the appeal as the new version would have 
impermissible retroactive effect.  See VAOPGCPREC 7-2003.  

In the present case, the Veteran is claiming entitlement to 
service connection for a peripheral neuropathy of the upper 
extremities.  Specifically, he contends that his neuropathy 
of the upper extremities was caused by his service-connected 
diabetes mellitus.

The Board notes that service treatment records are absent of 
any complaints of or treatment for peripheral neuropathy of 
the upper extremities.  Moreover, the Veteran's separation 
examination of August 1971 indicated "normal" findings of 
the upper extremities.  Therefore, no chronic disability was 
noted in service.

Next, post-service evidence does not reflect peripheral 
neuropathy of the upper extremities, or any symptoms 
reasonably attributed thereto, for many years after service 
discharge.  In July 1995, the Veteran complained of periodic 
tingling and numbness of the left hand and arm, but he did 
not seek treatment at that time with regard to these 
complaints.  

In July 2004, after he had been recently diagnosed with 
diabetes, he again complained of numbness in the hands and 
forearms, and physical examination revealed decreased sensory 
pinprick results for the hands.  The examining VA physician 
determined that "he has numbness in the hands also with 
diabetic neuropathy, but in addition he also seems to have 
carpal tunnel syndrome."  

The Veteran underwent VA motor nerve conduction evaluation of 
the upper extremities in November 2004 to evaluate his 
complaints, but the examination report itself did not set 
forth any diagnostic impressions and did not address whether 
his symptoms were associated with diabetes or with carpal 
tunnel syndrome.  

Significantly, the Board notes that subsequent VA treatment 
reports, which discussed the Veteran's diagnosis of diabetes-
related neuropathy of the lower extremities, failed to 
mention a diagnosis of diabetic peripheral neuropathy for the 
upper extremities.  In fact, a January 2007 VA treatment 
report indicated neurological abnormalities of the legs only 
and instead associated his complaints of stiffness in the 
hands to carpel tunnel syndrome.  Of importance, no 
neurological symptoms were listed with regard to his upper 
extremities or otherwise related his neuropathy of the upper 
extremities to diabetes.  

Therefore, while the VA treatment records reflected a 
diagnosis of "diabetic neuropathy," among his many other 
diagnoses, the evidence suggested that this particular 
diagnosis pertained to his lower extremities, and not his 
upper extremities (the Board also parenthetically notes that 
service connection for peripheral neuropathy of the lower 
extremities was granted in August 2004).  

Further, the competent medical evidence does not establish a 
causal connection between the Veteran's neuropathy of the 
upper extremities and his service-connected diabetes.  In 
January 2005, a VA examination was conducted to determine the 
nature and etiology of his peripheral neuropathy of the upper 
extremities, and the VA examiner succinctly opined that his 
peripheral neuropathy of the upper extremities "is likely 
unrelated to the [V]eteran's diabetes."  

Of importance, the VA examiner pointed out that neuropathy of 
the upper extremities preexisted the Veteran's diagnosis of 
diabetes by 10 to 12 years and that the VA nerve conduction 
study suggested "median neuropathy, i.e., carpal tunnel 
syndrome in both wrists."  

A reasonable reading of the examination does not support the 
Veteran's contentions.  Rather, the examiner attributed the 
symptomatology to nonservice-connected carpal tunnel 
syndrome.  The Board finds that the VA examination was 
adequate to address the critical inquiry of whether there was 
a medical nexus between his complaints and diagnosis of 
diabetes mellitus.

It is the Veteran's contention that his current disability of 
peripheral neuropathy of the upper extremities was caused by 
his diabetes mellitus, for which he was granted service 
connection in August 2004.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
neuropathy of the extremities is not the type of disorder 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, No. 06-
0164 (March 3, 2009).  Such competent evidence has been 
provided by the medical personnel who have examined and 
treated the Veteran during the current appeal.  The Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable.  As the evidence does not show peripheral 
neuropathy in service or for many years thereafter, there is 
no medical nexus between service and peripheral neuropathy, 
and a competent opinion that peripheral neuropathy of the 
upper extremities is unrelated to diabetes, the claim for 
service connection is denied.

PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2008).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Veteran alleges that he suffers from PTSD 
due to witnessing another soldier being hit by an enemy 
rocket during his service in the Vietnam War.  Specifically, 
he contends that he was standing next to the soldier, who was 
"the new man on base," and, just after he walked away, a 
rocket landed in the spot he had been standing, killing the 
other soldier.  Notwithstanding these assertions, the Board 
finds that his claim fails because his claimed in-service 
stressor cannot be verified.

As an initial matter, the preponderance of the evidence shows 
that the Veteran did not engage in combat with the enemy.  
While he has asserted that he was subjected to enemy rifle 
fire, as well as mortar and rocket attacks, he was not 
awarded any combat medals or decorations.  Moreover, his Form 
DD-214 and service personnel records show that his military 
specialty occupation was a cook.    

For these reasons, the Board finds that the Veteran did not 
engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  See Gaines v. West, 
11 Vet. App. 353, 359 (1998).  Accordingly, his statements 
and testimony concerning the alleged stressor may not be 
accepted, standing alone, as sufficient proof of its 
occurrence.  Therefore, independent evidence is necessary to 
corroborate his statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

After a review of the claims file, the Board finds that the 
evidence of record does not corroborate the Veteran's claimed 
in-service stressor.  When describing the rocket attack, he 
was unable to identify the location or date of the event with 
any specificity.  He merely stated that the event occurred 
around Dang Ha and around June 1970.  Further, he was unable 
to identify the person injured, and, during his 2006 PTSD 
treatment sessions, it was noted that he was a poor 
historian.  This lack of specificity renders it impossible to 
verify stressors.

The Board recognizes that, in Pentecost v. Principi, 16 Vet. 
App. 124 (2002), the United States Court of Appeals for 
Veterans Claims (Court) pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the claimant's own personal involvement, was not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  However, 
given the absence of specificity surrounding the rocket 
attack in question, the Board finds that the stressor cannot 
be verified.  As noted above, he has not provided sufficient 
details regarding the approximate date, location, or persons 
involved in this event.

In consideration of the above, the Board finds that the in-
service stressor identified by the Veteran has not been 
verified as is necessary to establish a claim for PTSD 
pursuant to 38 C.F.R. § 3.304(f).  Because the stressor 
cannot be verified, the Board need not reach the issue of 
whether he has a current diagnosis of PTSD.  Accordingly, his 
claim for service connection for PTSD must be denied. 

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With regard to the Veteran's claim for service connection for 
peripheral neuropathy of the upper extremities, the VCAA duty 
to notify was satisfied by way of a letter sent to him in 
November 2004 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
For his PTSD claim, the Veteran was provided with a compliant 
VCAA letter in December 2003.  These letters informed him of 
what evidence was required to substantiate each of his claims 
and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of the claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date, for his claims.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, he was provided with a VA 
examination in January 2005 to determine the nature and 
etiology for his diagnosed peripheral neuropathy of his upper 
extremities.

Further, with regard to his PTSD claim, the Veteran's 
statements as to an in-service stressor lack specificity and 
cannot be verified.  By definition, the claim must be denied 
because an essential element cannot be confirmed.  Therefore, 
a remand for a VA examination in order to determine whether 
he has PTSD is not in order.  

Moreover, the RO has obtained service personnel records, 
service treatment records, VA outpatient treatment records, 
and Social Security Administration documents pertaining to 
his claims.  Additionally, the Veteran and his representative 
have submitted statements on his behalf.  Therefore, the 
available records have been obtained in order to make an 
adequate determination as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143.




ORDER

Service connection for sleep apnea is dismissed without 
prejudice.  

Service connection for peripheral neuropathy of the right 
upper extremity, claimed as secondary to diabetes mellitus, 
is denied.  

Service connection for peripheral neuropathy of the left 
upper extremity, claimed as secondary to diabetes mellitus, 
is denied.

Service connection for PTSD is denied.


REMAND

In this case, the Veteran has maintained that he is unable to 
work due to his service-connected disabilities.  Further, 
Social Security Administration (SSA) documents that have been 
associated with the claims file revealed that he became 
disabled in May 2004 due to a primary diagnosis of diabetes 
mellitus and a secondary diagnosis of diabetic neuropathy.  
The Board notes that the Veteran was granted service 
connection for each of these disabilities in an August 2004 
rating decision and is also service-connected for chronic 
otitis externa, vertigo, tinnitus, and hearing loss.  

However, a June 2004 letter by a private physician suggested 
that the Veteran was completely disabled due to pes cavus, 
which has not been associated with diabetes or any other 
service-connected disability.  Moreover, in a November 2003 
VA treatment report, the Veteran explained that he was having 
employment troubles because he got "into arguments with the 
other fellows at work."  Significantly, he has not been 
service-connected for either pes cavus or a psychological 
disorder.  

Given the conflicting evidence of record about why Veteran is 
unable to work, the Board finds that an opinion is also 
required regarding his unemployability.  Specifically, an 
examination and opinion is required to determine, to the 
extent possible, that his service-connected disabilities 
preclude substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Pensacola, 
Florida, for the period from October 2007 
to the present.

2.  Schedule the Veteran for an 
appropriate examination to determine 
whether he is unemployable due to his 
service-connected disabilities.  The 
claims file must be reviewed in 
conjunction with such the examination.  
The examiner is requested to enter an 
opinion as to whether the Veteran's 
service-connected disabilities are so 
severe as to preclude substantially 
gainful employment.  Any opinion offered 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

3.  Upon completion of the above, 
readjudicate the issue of entitlement to 
TDIU on the merits and consider all 
evidence received since issuance of the 
May 2007 supplemental statement of the 
case.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


